UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007 OR £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-15245 ELECTRONIC CLEARING HOUSE, INC. (Exact name of registrant as specified in its charter) Nevada 93-0946274 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 730 Paseo Camarillo Camarillo, California 93010 (Address of principal executive offices) Telephone Number (805) 419-8700, Fax Number (805) 419-8682 www.echo-inc.com (Registrant's telephone number, including area code; fax number; web site address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filerR Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR As of February 1, 2008, there were 7,046,379 shares of the Registrant's Common Stock outstanding. ELECTRONIC CLEARING HOUSE, INC. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Consolidated Balance Sheets December 31, 2007 and September 30, 2007 3 Consolidated Statements of Operations Three months ended December 31, 2007 and 2006 4 Consolidated Statements of Cash Flows Three months ended December 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Item 1a. Risk Factors 27 Item 6. Exhibits 27 Signatures 28 2 Index PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements ELECTRONIC CLEARING HOUSE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS December31, September30, 2007 2007 Current assets: Cash and cash equivalents $ 9,158,000 $ 10,752,000 Restricted cash 1,145,000 1,168,000 Settlement deposits and funds held in trust 4,822,000 4,588,000 Settlement receivables, less allowance of $59,000 and $58,000 747,000 1,163,000 Accounts receivable, less allowance of $347,000 and $321,000 3,589,000 3,322,000 Prepaid expenses and other assets 990,000 522,000 Deferred tax asset 425,000 425,000 Total current assets 20,876,000 21,940,000 Noncurrent assets: Property and equipment, net 2,317,000 2,444,000 Software, net 10,737,000 10,535,000 Other assets, net 560,000 215,000 Total assets $ 34,490,000 $ 35,134,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term borrowings and current portion of long-term debt $ 463,000 $ 493,000 Accounts payable 816,000 657,000 Accrued expenses 1,734,000 1,989,000 Accrued professional fees 662,000 902,000 Settlement payable and trust payable 5,569,000 5,751,000 Accrued compensation expenses 1,838,000 2,028,000 Total current liabilities 11,082,000 11,820,000 Noncurrent liabilities: Long-term debt, net of current portion 742,000 834,000 Deferred tax liability 191,000 -0- Total liabilities 12,015,000 12,654,000 Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, none outstanding at December 31, 2007 and September 30, 2007 -0- -0- Common stock, $.01 par value, 36,000,000 shares authorized;7,078,648 and 7,056,848 shares issued; 7,040,379 and 7,018,579 shares outstanding, respectively 71,000 70,000 Additional paid-in capital 30,465,000 29,923,000 Accumulated deficit (7,595,000 ) (7,047,000 ) Less treasury stock at cost, 38,269 and 38,269 common shares (466,000 ) (466,000 ) Total stockholders' equity 22,475,000 22,480,000 Total liabilities and stockholders' equity $ 34,490,000 $ 35,134,000 See accompanying notes to consolidated financial statements 3 Index ELECTRONIC CLEARING HOUSE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December31, 2007 2006 REVENUES $ 19,387,000 $ 19,379,000 COSTS AND EXPENSES: Processing and transaction expense 13,972,000 12,927,000 Other operating costs 1,965,000 1,613,000 Research and development expense 496,000 485,000 Selling, general and administrative expenses 3,548,000 3,508,000 Merger related costs 368,000 286,000 20,349,000 18,819,000 (Loss) income from operations (962,000 ) 560,000 Interest income 114,000 130,000 Interest expense (26,000 ) (17,000 ) (Loss) income before benefit (provision) for income taxes (874,000 ) 673,000 Benefit (provision) for income taxes 326,000 (334,000 ) Net (loss) income $ (548,000 ) $ 339,000 Basic net (loss) earnings per share $ ( 0.08 ) $ 0.05 Diluted net (loss) earnings per share $ ( 0.08 ) $ 0.05 Weighted average shares outstanding Basic 6,908,953 6,702,680 Diluted 6,908,953 7,203,680 See accompanying notes to consolidated financial statements. 4 Index ELECTRONIC CLEARING HOUSE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December31, 2007 2006 Cash flows from operating activities: Net (loss) income $ (548,000 ) $ 339,000 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation 277,000 231,000 Amortization of software and other intangibles 967,000 679,000 Loss on disposal of fixed assets 12,000 18,000 Provisions for losses on accounts and notes receivable 27,000 68,000 Deferred income taxes 191,000 228,000 Stock-based compensation 517,000 350,000 Excess tax benefit from stock-based compensation -0- (18,000 ) Changes in assets and liabilities: Restricted cash 23,000 (35,000 ) Settlement deposits and funds held in trust (234,000 ) 11,830,000 Accounts receivable (293,000 ) (257,000 ) Settlement receivable 415,000 224,000 Settlement payable and trust payable (182,000 ) (12,067,000 ) Accrued compensation expenses (270,000 ) (225,000 ) Accounts payable 159,000 135,000 Accrued professional fees (240,000 ) (130,000 ) Accrued expenses (255,000 ) (122,000 ) Prepaid expenses and other assets (468,000 ) 6,000 Net cash provided by operating activities 98,000 1,254,000 Cash flows from investing activities: Other assets (354,000 ) -0- Purchase of equipment (158,000 ) (126,000 ) Purchased and capitalized software (1,164,000 ) (931,000 ) Net cash used in investing activities (1,676,000 ) (1,057,000 ) Cash flows from financing activities: Repayment of notes payable (122,000 ) (72,000 ) Proceeds from exercise of stock options 106,000 148,000 Excess tax benefit from stock-based compensation -0- 18,000 Net cash (used in) provided by financing activities (16,000 ) 94,000 Net (decrease) increase in cash (1,594,000 ) 291,000 Cash and cash equivalents at beginning of period 10,752,000 11,604,000 Cash and cash equivalents at end of period $ 9,158,000 $ 11,895,000 See accompanying notes to consolidated financial statements. 5 Index ELECTRONIC CLEARING HOUSE, INC. NOTES
